Per Curiam.
Carolyn B. Nettleton and Blakeslee N. Chase (plaintiffs) filed a petition for declaratory judgment1 against D. B. Fugate, State Highway Commissioner (Commissioner), alleging ownership of a private easement through the Fairlawn Subdivision in the City of Covington.2 Plaintiffs alleged that this easement was taken during the construction of Interstate 64 for public use without just compensation. The trial court found for the plaintiffs and the Commissioner appeals.
*27The Commissioner argues that plaintiffs’ claim of a private easement was extinguished when Carolton Drive was dedicated for use as a public highway. He submits that after the acceptance of the dedication plaintiffs were entitled only to reasonable and adequate access maintained at public expense. We agree.
In 1934 a petition, signed by plaintiffs’ predecessor in title (the owner of the easement), the owner of the underlying fee and others, was presented to the Board of Supervisors of Alleghany County. This petition requested that “all of the roads, drives and streets of Fairlawn” (including Carolton Drive) be taken into the Secondary Highway System.
The Board of Supervisors approved this request and the Commissioner accepted the streets in the Fairlawn Subdivision into the Secondary Highway System. The state improved and maintained Carolton Drive until 1952 when the area was annexed by Covington. Thereafter, until Interstate 64 was constructed, Carolton Drive was maintained by Covington.
The foregoing facts establish a dedication and acceptance of Carol-ton Drive as a public highway. See City of Norfolk v. Meredith, 204 Va. 485, 132 S.E.2d 431 (1963); City of Hampton v. Stieffen, 202 Va. 777, 120 S.E.2d 361 (1961); Keppler v. City of Richmond, 124 Va. 592, 98 S.E. 747 (1919); Buntin v. Danville, 93 Va. 200, 24 S.E. 830 (1896). The private easement was merged into the public way. Plaintiffs, therefore, were only entitled to reasonable and adequate access with which they have been provided, cf. Re Joiner Street, 177 App. Div. 361, 164 NYS 272 (1917).

Reversed and final decree.


 The right of the plaintiffs to maintain a declaratory judgment suit is not challenged.


 Prior to the construction of Interstate 64, Carolton Drive encompassed the claimed easement.